DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: reducing a temperature of the low-pressure refrigerant within the first fluid reservoir; increasing the temperature of the low-pressure refrigerant within the first fluid reservoir to transform the low-pressure refrigerant to a pressurized refrigerant, increasing the temperature of the low-pressure refrigerant causing a pressure of the low-pressure refrigerant to increase.
Although the closest prior art of record Tomlinson et al. (US 2010/0145421) teaches a transferring a low pressure refrigerant source to a cryotherapy system from a first reservoir and Walton et al. (US 2005/0159735) teaches a method of transferring a low pressure refrigerant from a first fluid reservoir and reducing a temperature of the low pressure refrigerant, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide reducing a temperature of the low-pressure refrigerant within the first fluid reservoir; increasing the temperature of the low-pressure refrigerant within the first fluid reservoir to transform the low-pressure refrigerant to a pressurized refrigerant, increasing the temperature of the low-pressure refrigerant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763